Citation Nr: 1509094	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-33 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep problems.

2.  Entitlement to service connection for unspecified arthritis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the RO in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 videoconference hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  On January 6, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of entitlement to service connection for sleep problems, unspecified arthritis, hypertension, and tinnitus is requested.

2.  The Veteran's erectile dysfunction is at least as likely as not caused or permanently aggravated by his service connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for sleep problems, unspecified arthritis, hypertension, and tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 U.S.C.A. §§ 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issues of entitlement to service connection for sleep problems, unspecified arthritis, hypertension, and tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2014).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Here, the Veteran is seeking entitlement to service connection for erectile dysfunction secondary to his service connected diabetes mellitus.  The evidence is conflicting regarding the likely cause of the Veteran's disability.  In January 2014, a VA examiner described the etiology of the Veteran's erectile dysfunction as "unknown", but opined that it is less likely than not caused or aggravated by his service connected diabetes mellitus.  However, in January 2015, the Veteran submitted a letter from his private physician, Dr. K.M.K., who reported that he been treating the Veteran for erectile dysfunction for twenty nine years and that this condition is most likely secondary to the Veteran's service connected diabetes mellitus and peripheral neuropathy.  After reviewing these opinions, the Board finds that neither opinion is substantially more probative than the other.  Accordingly, as the evidence is in equipoise, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for erectile dysfunction is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

The issues of entitlement to service connection for sleep problems, unspecified arthritis, hypertension, and tinnitus are dismissed.  

Entitlement to service connection for erectile dysfunction is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


